Citation Nr: 0527743	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disability, to 
include tinea versicolor, to include as due to Agent Orange 
Exposure.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to February 
1975.  He received the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for entitlement 
to service connection for a skin disability.  In this regard, 
the Board notes that it construes VA Form 9, Appeal to Board 
of Veterans' Appeals, as a timely substantive appeal relative 
to the March 2002 denial of service connection for a skin 
disability.

The Board observes that the issues initially on appeal 
included that of entitlement to service connection for post-
traumatic stress disorder.  In July 2004, the Board remanded 
the issue for issuance of a pertinent Statement of the Case 
(SOC).  The RO issued such SOC to the veteran on June 21, 
2005.  The veteran was also informed that he had 60 days from 
the date of the letter to file his appeal or his case would 
be closed.  In a letter dated August 23, 2005 the RO informed 
the veteran that because he had not perfected his appeal with 
respect to the issue of entitlement to service connection for 
PTSD, that the issue had been removed from appellate status.  
Thus, the only remaining issue that is available for review, 
is that which is found on the coverpage of this decision.


FINDING OF FACT

A skin disability, to include tinea versicolor was initially 
demonstrated years after service and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSION OF LAW

A skin disability, to include tinea versicolor, was not 
incurred in, or aggravated by, active service and may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether in the July 2001 
notice, the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reason.  The 
AOJ's July 2001 letter informed him that additional 
information or evidence could be submitted to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, a July 2004 VCAA letter sent by the RO 
specifically requested him to provide any evidence in his 
possession that pertained to his claim.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2004).

Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6) 
(iii)(2004).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that such does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).



Analysis

The veteran asserts that service connection is warranted for 
a skin disability.  In this regard, in order to establish 
service connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability, and an 
in-service injury or disease.  In terms of a current 
disability, the record reflects that on VA examination in 
April 2000, the veteran was found to have had a mild skin 
rash with satellite lesions underneath the skinfold of his 
breast area.  Further, VA outpatient treatment records 
reflect that since June 2001, the veteran has been diagnosed 
with and treated for tinea versicolor.  However, it is 
significant to point out that the contemporaneous service 
medical records do not indicate that the veteran ever 
complained of, or was treated for, a skin disability in 
service.  Moreover, there is no competent medical opinion of 
record that etiologically relates the veteran's current skin 
disability to any incident of service.  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that a grant of service connection is not warranted for a 
skin disability on a direct incurrence basis.

Also, as noted above, in order for a veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the veteran's claim for service connection as a residual 
of exposure to Agent Orange, the Board acknowledges that the 
veteran served in Vietnam and, as such, his in-service 
exposure to herbicides is presumed.  However, the Board notes 
that the disabilities that have been positively associated 
with Agent Orange do not include tinea versicolor.  See 38 
C.F.R. §§ 3.307, 3.309 (2004).  Further, the veteran has not 
presented any competent medical evidence that causally links 
his tinea versicolor to exposure to Agent Orange in service.  
Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In short, 
there is simply no medical evidence of record supporting a 
causal connection between the veteran's exposure to 
herbicides during service and his current skin disability, to 
include tinea versicolor.

In conclusion, the only evidence of record is to the effect 
that the veteran's current skin disability is not 
attributable to his military service.  Although he asserts 
that his current skin disability, to include tinea versicolor 
is related to service, he is not competent to provide an 
opinion requiring medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The negative evidence of record is 
of greater probative value than the veteran's statements in 
support of his claim.  The Board has considered the doctrine 
of giving the benefit of the doubt to the appellant, under 
38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2004), 
but it does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
Board finds that the competent evidence of record fails to 
establish that the veteran's current skin disability is 
related to his active military service.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a skin disability, 
to include tinea versicolor, to include as secondary to Agent 
Orange exposure.


ORDER

Entitlement to service connection for a skin disability, to 
include tinea versicolor,  to include as due to Agent Orange 
Exposure is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


